      Case 1:18-cv-08044-MKV-KNF Document 62 Filed 09/18/20 Page 1 of 3


                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #:
                                                             DATE FILED: 9/18/2020
 BARRY SINGLETON,

                               Plaintiff,

        -v-                                                 No. 18-cv-8044 (MKV)
                                                           ORDER TO SHOW CAUSE
 UNITED TEAMSTER PENSION FUND-A,

                               Defendant.


MARY KAY VYSKOCIL, District Judge:

       Pending before the Court is the motion of Defendant United Teamster Pension Fund-A

(“the Fund”) for summary judgment in this case [ECF #37, 38, 39, 40]. That motion was filed on

September 12, 2019. Plaintiff Barry Singleton never filed a response, even though the Court has

granted him several extensions of time to respond [ECF #51, 54, 55] and has warned him several

times that this case might be dismissed for failure to prosecute and to comply with court orders,

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure [ECF #19, 55].

       Singleton initiated this action by filing a complaint on September 4, 2018 [ECF #1]. The

Fund filed a motion to dismiss Singleton’s complaint on November 2, 2018 [ECF #7, 8, 9], but

Singleton failed timely to respond to that motion. At the Initial Pretrial Conference on December

14, 2018, the Court granted Singleton leave to file an amended complaint by January 14, 2019,

which was reflected in the Court’s Scheduling Order [see ECF #15, 18, 19]. Singleton, however,

ignored this Court-ordered deadline [see ECF #15, 19]. In an Order dated February 22, 2019, the

Court admonished Singleton that, if he failed to take action by March 1, 2019, his case might be

“dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b)” [ECF #19].
      Case 1:18-cv-08044-MKV-KNF Document 62 Filed 09/18/20 Page 2 of 3




       Singleton filed an amended complaint on March 1, 2019 [ECF #20], and the Fund timely

answered [ECF #22]. The Fund later filed a motion for summary judgment on September 12,

2019 [ECF #37, 38, 39, 40]. More than a year has elapsed, and Singleton has never responded to

the Fund’s motion for summary judgment, notwithstanding that the Court granted Singleton

several extensions of time to file his response [see ECF #51, 54, 55]. In an Order dated February

3, 2020, Magistrate Judge Fox explained that Singleton had ignored the Court’s Order directing

him to respond by January 21, 2020 [ECF #55]. He directed Singleton to file his response by

February 6, 2020 and admonished him that “failure to comply with a court order may result in

sanctions, including the dismissal of an action.”

       However, Singleton did not respond to the Fund’s motion for summary judgment, or take

any other action, by February 6, 2020. Instead, on February 7, 2020, Singleton filed a letter

requesting a conference about a supposed issue with discovery, which Magistrate Judge Fox

denied [see ECF #57, 58, 60]. Singleton did not thereafter file a response to the motion for

summary judgment, nor did he request a further extension of time to file his response. In a letter

dated February 14, 2020, the Fund stated that, because Singleton failed to respond, the Fund

declined to file a reply brief, and the Court should deem its statement of material facts in support

of its motion admitted and grant its unopposed motion for summary judgment, see Jackson v.

Fed. Express, 766 F.3d 189, 194 (2d Cir. 2014) [ECF #61]. Singleton did not respond to that

letter, nor has he taken any other action to prosecute this case since February.

       Accordingly, IT IS HEREBY ORDERED that, by September 23, 2020, Singleton shall

show cause why the Fund’s motion for summary judgment should not be granted and why his

case should not be dismissed pursuant to Rule 41(b). IT IS FURTHER ORDERED that, by




                                                    2
      Case 1:18-cv-08044-MKV-KNF Document 62 Filed 09/18/20 Page 3 of 3




September 23, 2020, Singleton’s counsel shall file a letter showing cause why he should not be

sanctioned for failure to comply with court orders.

SO ORDERED.
                                                      _________________________________
Date: September 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                3
